EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The decision of JPO to grant a Patent for Application No 2018-093654 (Japanese counterpart of the instant Application)  issued  on 10/29/2021 is acknowledged by Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- JP20170046, Matsuda et. al. J. Phys. Chem. C 2014, 118, 18397-18400, Hu et al.  Nano Lett. 2017, 17, 2073−2078, US 20130230783,US 20130137002, US 20150338368 and US 20170244131-fail to teach or suggest alone or in combination the following limitation: “wherein the salen-based metal complex comprises at least one of (R,R)-(-)-N,N'-bis(3,5- di-tert-butylsalicylidene)-1,2-cyclohexanediaminochromium(III) chloride, (R,R)-(-)-N,N'-bis(3,5- di-tert-butvlsalicvlidene)-1,2-cyclohexanediaminomanganese(III) chloride, (R,R)-(-)-N,N'-bis(3,5- di-tert-butylsalicylidene)-1,2-cyclohexanediaminoiron(III) chloride, or (R,R)-(-)-N,N'-bis(3,5-di- tert-butylsalicylidene)-1,2-cyclohexanediaminocobalt(III)” in combination with each and every limitation of claim 1.
 Specifically, US 20170244131 teaches electrolyte solution containing (R,R)-(-)-N,N'-bis(3,5-di- tert-butylsalicylidene)-1,2-cyclohexanediaminocobalt but does not disclose rechargeable lithium-air battery, air-electrode containing carbon and presence of quinone in the electrolyte solution. US 20150338368 teaches electrochemical ion sensor, wherein solid state electrolyte comprising (R,R)-(-)-N,N'-bis(3,5-di- tert-butylsalicylidene)-1,2-cyclohexanediaminocobalt, but does not disclose the presence said salen complex  in the electrolyte,  rechargeable lithium-air battery, air-electrode containing carbon and presence of quinone in the electrolyte solution
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1, 3,4,5,  8, 10 and 11 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727